The opinion of the court was delivered by
Burch, C. J.:
The action was one to foreclose two building and loan association mortgages. Defendants contended the contracts were usurious. The court properly interpreted the contracts and properly computed the credits to be allowed defendants (Railroad Bldg., L. & S. Ass’n v. Fitzpatrick, 141 Kan. 654, 43 P. 2d 219). The decision in the case just referred to was made subsequent to rendition of the judgment in this case, and is adhered to and applied.
The judgment of the district court is affirmed.